Exhibit 10.1

MANAGEMENT INCENTIVE PLAN

CONDITIONS AGREEMENT

FISCAL YEAR ENDING 2/2/2013

A. Purpose: The purpose of the Cost Plus, Inc. FYE 02/02/2013 “Management
Incentive Plan” is to reward employees whose contributions assist Cost Plus,
Inc. (“Cost Plus” or the “Company”) in achieving its goals for the Fiscal Year
ending February 2, 2013.

B. Earning Terms and Conditions: Regular, full time employees, who work for Cost
Plus in incentive-eligible positions during the Fiscal Year, are eligible to
earn an incentive(s) only if each of the following conditions is fully met:

1. The employee must be actively employed by Cost Plus through the end of the
Fiscal Year, except if the employee is on an approved Leave of Absence from
which the employee returns to actively working for Cost Plus for at least one
(1) month. (the date upon which such one (1) month period ends is referred to as
the “Post-Leave Bonus Date”).

2. The employee must be actively employed by Cost Plus at the time
incentives are paid, or be on an approved Leave of Absence from which the
employee returns to actively working for Cost Plus for at least one (1) month.
An employee on an approved Leave of Absence who completes one (1) month of
active work upon his/her return from such Leave of Absence will receive his/her
incentive(s), if any and subject to the terms and conditions of this plan, no
later than the fifteenth (15th) day of the third (3rd) month following the later
of (a) the end of the calendar year in which the Post-Leave Bonus Date occurs;
or (b) the end of Cost Plus’ fiscal year in which the Post-Leave Bonus Date
occurs.

3. The employee — including an employee hired or promoted into an
incentive-eligible position after the beginning of the Fiscal Year — must have
actively worked (e.g., provided services) for the Company for at least six
(6) months of the Fiscal Year in an incentive eligible position.

4. The final 2012 EBITDA from continuing operations results (excluding costs
associated with store closures) must be at least ____.



--------------------------------------------------------------------------------

5. The employee must be in Good Standing throughout the Fiscal Year

6. If an employee eligible for one target payout % is re-located or re-assigned
to a position within Cost Plus during the Fiscal Year that is eligible for a
different target payout %, the employee will be eligible, on a prorated basis,
for both types of incentive based on:

a. the amount of time the employee spent in each position during the Fiscal Year

b. final 2012 EBITDA from continuing operations results of at least ____.

c. the employee’s actual earned salary in each position exclusive of bonus,
incentive payments, benefits or earnings paid while on a Leave of Absence.

C. Definitions:

1. An employee is in “Good Standing” if:

a. the employee has performed his/her job during the Fiscal Year at a
consistently “meets requirements” level; specifically, has not received any
written performance or conduct warnings during the fiscal year; and

b. has not engaged in any grossly negligent, intentionally negligent or
dishonest conduct.

2. An employee’s “Annual Salary” means the total salary amount received by the
employee from the Company while in a bonus-eligible position during the Fiscal
Year, exclusive of all bonuses and benefits.

3. For the purpose of determining “EBITDA from continuing operations” any costs
associated with unbudgeted new store openings or store closures shall be
excluded. The EBITDA from continuing operations goal calculation includes the
expense related to the estimated 2012 MIP plan payment up to but not exceeding
the amount included in the Company’s fiscal 2012 budget. The calculation may
also exclude any unusual or extraordinary non-cash charges that are approved by
the Compensation Committee of the Board of Directors.



--------------------------------------------------------------------------------

D. Incentive Payments:

1. Generally, incentives will be paid around ____ after conclusion of the Fiscal
Year.

2. If an employee is on an approved Leave of Absence at the time incentives are
paid, the employee will receive his/her incentive payment, only after returning
from Leave and actively working for Cost Plus for one month. An employee on an
approved Leave of Absence who completes one (1) month of active work upon
his/her return from such Leave of Absence will receive his/her incentive(s), if
any and subject to the terms and conditions of this plan, no later than the
fifteenth (15th) day of the third (3rd) month following the later of (a) the end
of the calendar year in which the Post-Leave Bonus Date occurs; or (b) the end
of Cost Plus’ fiscal year in which the Post-Leave Bonus Date occurs. If the
employee does not return from such a Leave and work for Cost Plus, Inc for one
month, she/he will not have met each of the earning conditions.

3. All incentive payments will be subject to applicable tax withholdings, as
well as other withholdings from compensation authorized by the employee.

E. Miscellaneous:

1. The Company reserves the right, at any time during the Fiscal Year, to change
or terminate all or any portion of any Incentive Plan. However, the Company
generally will exercise its right in this regard in the event of economic
changes, catastrophic events or other circumstances not contemplated before the
beginning of the Fiscal Year, that affect a particular store or the entire
Company.

2. Nothing about the fact or any provision of this Incentive Plan document, nor
administration of the Management Incentive Plan is intended or should be
construed as changing the “at-will” nature of employment with Cost Plus. At all
times, employees and the Company reserve the right to terminate the employment
relationship at any time, for any or no particular cause or reason.

3. This Incentive Plan document, and an employee’s target payout % listed within
the SharePoint intranet site constitute the full and exclusive terms under which
an employee may earn and receive a Management Incentive Plan payout for the
Fiscal Year ending February 2, 2013.



--------------------------------------------------------------------------------

4. Any request for an exception to any of the terms and conditions set forth in
this Management Incentive Plan document and/or in the Sharepoint Intranet
listing of an employee’s target payout % about the meaning or administration of
any provision contained in these documents, or any complaint about the amount of
any incentive payment, by or on behalf of any employee, must be delivered in
writing, no later than May 31 after conclusion of FYE 2/2/2013, to:

a. the employee’s manager(s) for that Fiscal Year; and

b. the Vice President of Human Resources

Such written request or complaint must contain all facts and circumstance
relevant to the request/complaint. After consideration and/or investigation, the
Company will provide a written response to the request/complaint.

5. Any question about the meaning or administration of any provision of this
incentive Plan Program document and/or of an employee’s target payout %
document, should be promptly delivered in writing to the Vice President of Human
Resources at the Corporate Office in Oakland, California. Sometimes one
employee’s question, and the answer to that question, may be relevant to more
than just the employee posing the question. In such cases, the Company may
distribute an e-mail or other document to employees in a Management Incentive
Plan eligible position so they may also have additional information about the
meaning and/or administration of the Incentive Plan.

6. The Company, through its CEO and Board of Directors, is responsible for
interpreting and administering the Management Incentive Plan.